Citation Nr: 1430101	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a disability rating in excess of 20 percent for left shoulder strain and arthritis with tendon tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1977 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board previously remanded this case for additional development in December 2013.

The Veteran testified before a Decision Review Officer (DRO) in March 2011 and before the undersigned Veterans Law Judge during a May 2014 videoconference hearing.  Transcripts of the hearings are of record.

The Board has reviewed the physical and Virtual VA electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his low back pain in April 2009.  The April 2009 VA examiner found no evidence of a low back disability; however, a VA magnetic resonance image (MRI) revealed degenerative disc changes at L3-4, L4-5, and L5-S1 in March 2011.

Further, during his May 2014 videoconference hearing, the Veteran reported that his left shoulder symptoms have worsened since his October 2009 VA examination.  See Transcript of Record pp. 15, 19, 22, 24.  More contemporaneous medical evidence is therefore needed to determine the current severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA.  

2. Second, schedule the Veteran for an examination by an appropriate examiner regarding the nature and etiology of any low back disability, including his degenerative disk changes at L3-4, L4-5, and L4-S1.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file.

The examiner MUST provide an opinion, based on the record, regarding:  (a) whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability is etiologically related to the Veteran's active service, including a May 1978 diagnosis of low back strain.

Please provide the medical basis for any diagnosis and a complete medical rationale, including a clear medical explanation, for any opinions.  If medical literature is used, please include a citation.  

All opinions MUST consider the Veteran's lay testimony during his March 2011 Decision Review Officer (DRO) hearing and his May 2014 videoconference before the undersigned Veterans Law Judge regarding the onset and duration of his symptoms.

3. Third, schedule the Veteran for an examination by an appropriate examiner to determine the current severity of his service-connected left shoulder strain and arthritis with tendon tear.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner MUST consider the Veteran's lay testimony during his March 2011 Decision Review Officer (DRO) hearing and his May 2014 videoconference before the undersigned Veterans Law Judge regarding his symptoms.

4. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



